Citation Nr: 0302508	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  94-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for diffuse 
histiocytic lymphoma, status postoperative mediastinal mass, 
non-Hodgkin's lymphoma (NHL). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

The current appeal arose from a December 1991 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In pertinent part, the RO 
continued a noncompensable evaluation for NHL.

The veteran and his wife provided oral testimony before a 
hearing officer at the RO in March 1992, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1999 and January 2002, and each 
time it was remanded to the RO for further development and 
adjudicative action.

The RO most recently affirmed the determination previously 
entered in September 2002.  

The case has been returned to the Board for further appellate 
review. 

The Board notes that in a letter to the RO dated in October 
2001, the veteran raised the issues of entitlement to an 
earlier effective date for the grant of service connection 
for peripheral neuropathy, fibromyalgia, and hypothyroidism.  
Absent a decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  

An application that is not in accord with the statute cannot 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  The issue 
is, therefore, referred to the RO, and any notification is to 
be by letter that includes complete appellate rights.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).
FINDING OF FACT

The NHL is manifested by resolved cervical lymphadenopathy 
with no evidence of fever, unintentional weight loss, anemia, 
ascites, marked weakness, dyspnea, or pruritus.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for NHL 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7715 
(effective prior to and subsequent to October 23, 1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The RO, in November 1990, granted entitlement to service 
connection for NHL and assigned a noncompensable evaluation 
effective as of December 1989.  The RO had based its decision 
on a VA hospital report dated in February 1984, which 
revealed a surgical biopsy showing a mediastinal mass.  
Abdominal X-ray revealed mild splenomegaly with no evidence 
of lymphadenopathy within the abdomen.  

A VA pathology report, also dated in February 1984, found 
diffuse histiocytic lymphoma with sclerosis of mediastinal 
mass.  Pathological examination of sections of the rib were 
normal.

VA outpatient treatment records dated from April 1989 to 
April 1990, showed that the veteran was seen regularly in 
Oncology for follow-up of diffuse, large cell lymphoma.  The 
records revealed reported good appetite, with no fatigue, 
night sweats, or fever.  Examination was unremarkable and no 
active disease was diagnosed.


VA outpatient treatment records dated from August 1979 to 
October 1991 were submitted.  A treatment record dated in 
April 1991, shows that the veteran reported lower extremity 
weakness and vertigo with tilting his head far back.  
Physical examination was essentially unremarkable, except for 
strength of 4/5 from the knees to the toes.  The assessment 
was weakness of the lower extremities of questionable 
etiology.  A neurological consult was recommended.

A treatment record dated in July 1991, shows that the veteran 
reported sensory loss of the hands and feet approximately one 
year prior to his diagnosis of lymphoma.  Physical 
examination revealed cranial nerves II through XII to be 
intact.  There was no nystagmus.  Motor examination noted 
give way weakness.  There was decreased pinprick sensation 
distally and decreased pinprick from the buttocks to the 
shoulders.  Vibratory and proprioception were normal.  The 
assessment was vertigo related to chemotherapy, 
nonprogressive.

A VA examination report dated in October 1991, shows that the 
veteran reported, in pertinent part, numbness in hands 
(peripheral neuropathy), weakness in legs, positional 
vertigo, and sterility.  There was no pertinent diagnosis 
made.

The veteran submitted three treatises from the National 
Cancer Institute regarding the side effects of certain drugs.  
Copies of pages from unidentified sources described, in 
pertinent part, fibrositis, azoospermia, Raynaud's disease, 
and polymyalgia.  The veteran also submitted letters from his 
employers regarding being placed on light duty as a result of 
his disability.

A private medical record dated in January 1992, shows that 
the veteran reported shoulder pain, leg weakness, muscle, 
joint and tendon pain and fatigue, sleep disturbance with 
frequent awakening, and vertigo.  The examiner concluded that 
the symptoms fit what he would call secondary fibromyalgia.

A private medical record, also dated in January 1992, shows 
that the veteran provided a history of NHL, and reported 
marked generalized aching and pain.  Physical examination was 
okay with no nodes, and the only positive finding was an old 
scar, anterior chest wall.

In March 1992, the veteran and his spouse testified at a 
personal hearing before a hearing officer of the RO.  The 
veteran, in pertinent part, asserted that he should be 
service-connected for NHL from the date it was diagnosed and 
be given 100 percent benefits for one year following 
cessation of treatment, which was from February 1984 to 
September 1984.  He also reported positional vertigo, 
peripheral neuropathy, and lower extremity weakness.  He 
indicated that this had been bothering him since cessation of 
chemotherapy.  He added that he also had back spasms.

VA hospital treatment records dated from March 1992 to August 
1992, show that the veteran reported some chest pain, which 
was thought to be secondary to past chemotherapy.  Physical 
examination did show a biopsy scar in the left upper anterior 
chest area.  Admission complete blood count showed white 
count of 3.6, but it later was within normal limits, as were 
other laboratory findings.  X-rays of the shoulders, cervical 
and thoracic spine, hands and wrists were negative.  He was 
to have follow-up for his NHL as an outpatient.   

VA hospital treatment records dated in September 1992, show 
that the veteran was seen in the oncology department, at 
which time weight was 163 pounds with temperature of 99.  
Chest was clear.  There was persistent shotty adenopathy in 
the axilla and minimal adenopathy in the inguinal area.  
There was no clavicular adenopathy.  It was indicated that 
there was no evidence of disease.  

A VA medical record dated in December 1992, shows that the 
veteran reported with a temperature of 98.8 with weight of 
171 pounds.  Shotty adenopathy, axilla, was noted.  There was 
no evidence of disease and he was noted to be stable.  




A VA examination report dated in December 1995, reveals that 
there was no evidence of residual tumor.  Physical 
examination was essentially normal, except for the absence of 
the medial portion of the left second rib, and the fact the 
veteran was walking with a cane.  

Computerized tomographic study of the abdomen with 
intravenous and oral contrast was reported as showing no 
change from previous examination, and being essentially 
normal.  X-ray of the chest revealed post-operative changes 
in the left anterior chest wall and clear lungs.  The 
impression was normal chest.

By rating action dated in April 1996, the RO continued the 
noncompensable rating evaluation for the veteran's service-
connected NHL, pursuant to rating criteria which had been 
revised in October 1995.

By rating action dated in September 1997, the RO granted the 
veteran's claims of entitlement to service connection for 
fibromyalgia, peripheral neuropathy, and hypothyroidism, all 
secondary to his service-connected NHL.  The fibromyalgia, 
peripheral neuropathy, and hypothyroidism were all said to 
account for the pain and weakness in the veteran's 
extremities, fatigue, sleep disturbance, stiffness, headache, 
irritable bowel syndrome, depression, anxiety, or Raynaud's-
like symptoms.

A VA examination was scheduled in June 1998, to further 
evaluate his service-connected diffuse histiocytic lymphoma, 
status postoperative mediastinal mass (NHL).  

A Report of Contact (VA Form 119) dated in July 1998, shows 
that the veteran refused an additional examination, and that 
there were additional outpatient treatment records, but that 
he did not wish to have the RO obtain them, as they indicated 
a change in medication, but not a change in condition.

This matter came before the Board in January 1999, at which 
time the case was remanded for additional development.  The 
Board directed that the RO arrange for a review of the claims 
folder by an appropriate specialist to determine the nature, 
extent and severity of any manifestations of NHL present 
since 1989.  The examiner was to provide an opinion as to 
whether complaints noted in treatment of NHL during the 
pertinent time period was linked to NHL as direct or 
secondary manifestations.

A VA examination report dated in May 2000, shows the examiner 
noted that the last treatment for NHL was in September 1984.  
The NHL was said to be stable, with the veteran reporting 
lower extremity weakness, fatigue, chest discomfort, and 
hypothyroidism.

By rating action dated in September 2001, the RO continued 
the noncompensable rating evaluation for the veteran's 
service-connected NHL.

This matter was again before the Board in January 2002, at 
which time it was remanded for additional development.  The 
Board directed that the RO arrange for review of the claims 
folder by the medical specialist who conducted the May 2000 
VA examination of the veteran so that he could further 
explain the nature, extent and severity of any manifestations 
of NHL present since 1989.  The medical specialist was to 
provide an opinion as to whether complaints noted in 
treatment of NHL during the pertinent time period were linked 
to NHL as direct or secondary manifestations.  Additionally, 
the medical specialist was to differentiate whether any 
additional symptomatic complaints recorded in the medical 
records could be identified as reflective of additional 
symptomatology or disabilities of NHL for the purpose of 
additional compensation.

VA outpatient treatment records dated from October 2001 to 
April 2002, show that in October 2001, physical examination 
revealed no fevers, night sweats or unintentional weight 
loss.  The examiner was concerned about right cervical 
adenopathy.  In March 2002, physical examination revealed 
that he was well-appearing and in no acute distress.  The 
cervical lymphadenopathy had resolved.  

An oncology clinic note dated in April 2002, revealed that a 
review of recent progress notes was negative for fevers, 
unintentional weight loss, anemia, ascites, marked weakness, 
dyspnea or pruritus. 

An VA Form 119 dated in March 2002, shows that the veteran 
called to report that he had no additional evidence to submit 
in support of his claim, that all of his treatment was 
conducted at the VA Medical Center, and that he wished his 
case to proceed without waiting the requisite 30 day period.

A VA medical record dated in April 2002, shows that the 
veteran was being managed by the physician for a history of 
NHL.  He had been diagnosed in 1984 and received CHOP 
chemotherapy and XRT.  A review of recent progress notes was 
said to be negative for fevers, unintentional weight loss, 
anemia, edema, ascites, marked weakness, dyspnea, or 
pruritus.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When the minimum schedular evaluation requires residuals and 
the schedular does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).
The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Effective October 23, 1995, VA revised the criteria for 
diagnosing and evaluating disabilities of the hemic and 
lymphatic systems. 60 Fed. Reg. 49,225 (1995).  The new 
criteria for evaluating service-connected disabilities of the 
hemic and lymphatic systems are codified at 38 C.F.R. § 
4.117.

Under the new criteria, Non-Hodgkin's lymphoma is to be rated 
as 100 percent disabling with active disease or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2002).

Under the old criteria, Non-Hodgkin's lymphoma is to be rated 
by analogy as lymphogranulomatosis (Hodgkin's disease).  38 
C.F.R. § 4.117, Diagnostic Code 7715 (1995).  A 100 percent 
evaluation is warranted for one year following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure. If, following that year, there has 
been no local recurrence or invasion of other organs, the 
rating will be made on residuals.  A 30 percent evaluation 
for Hodgkin's disease is warranted when symptoms include 
occasional low grade fever, mild anemia, fatigability, or 
pruritus.  38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
 
Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  


The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (codified at 
38 C.F.R. § 3.159).



Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas, 1 Vet. 
App. at 308.

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Phoenix, Arizona; the VA Medical Center in Tucson, 
Arizona, and the Southern Arizona Health Care System.  The 
veteran has also reported treatment from DAR, MD; CL, DO; 
CCM, MD; TWK, MD; EJD, MD; SW, MD; SA, MD; HMT, MD; RGS, MD; 
NC, MD; TCR, MD, Ph.D.; HN, MD; and JBS, MD.  

The treatment records have been obtained from the identified 
providers and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment, diagnostic, and examination 
reports identified by the veteran.

The veteran has also submitted various lay statements from 
JRG, MIG, and RN, in support of his claim.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The veteran was advised of the enactment of the VCAA in the 
January 2002 Board Remand.  Specific notice letters were also 
sent to the veteran in February 2002 and March 2002, advising 
him to submit additional evidence in support of his claim.  
He was advised that he could submit additional evidence 
himself or sufficiently identify such evidence.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has specifically considered said enactment 
of the VCAA in adjudicating the veteran's claim as set forth 
in the Supplemental Statement of the Case dated in September 
2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a Statement of the Case, Supplemental 
Statements of the Case, two Remands of the Board, and 
associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  See Quartuccio, supra.



Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He testified at a 
personal hearing before a hearing officer of the RO in March 
1992.

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, the veteran has been afforded the 
benefit of several contemporaneous examinations to directly 
address the current nature and extent of severity of the 
disability at issue.  

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

The veteran maintains that the noncompensable rating 
evaluation which has been assigned for his NHL does not 
accurately reflect the degree of disability that he currently 
experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence. 

In this regard, the medical evidence of record dated from 
April 1989 to April 2002, consistently shows that the 
veteran's NHL has resolved and that he exhibited a good 
appetite, with no fatigue, night sweats, or fever.  Although 
the evidence has shown that he exhibited intermittent 
positional vertigo, peripheral neuropathy, and weakness of 
the extremities, these have been attributed to fibromyalgia, 
peripheral neuropathy, and hypothyroidism, all of which he 
has been granted service connection on a secondary basis.



Under the former rating criteria, 38 C.F.R. § 4.117, 
Diagnostic Code 7715, wherein NHL is rated by analogy to 
lymphogranulomatosis (Hodgkin's disease) under Diagnostic 
Code 7709, the Board finds that a compensable rating 
evaluation is not warranted.  The veteran had demonstrated 
symptoms as stated above, which are not characteristic of 
occasional low grade fever, mild anemia, fatigability or 
pruritus, for which a 30 percent evaluation would have been 
warranted.  

Additionally, there was no evidence of generalized muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema, with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  Any such symptoms have been 
attributed to secondary fibromyalgia, peripheral neuropathy, 
and hypothyroidism, for which the veteran has already been 
granted service connection on a secondary basis.

The evidence of record, also, does not contain findings of 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe anemia with marked 
generalized weakness.  Accordingly, the Board is of the 
opinion that a noncompensable rating evaluation more closely 
approximates the degree of the veteran's disability pursuant 
to the criteria in effect prior to October 23, 1995.

Similarly, the Board is of the opinion that a compensable 
rating evaluation pursuant to the criteria in effect as of 
October 23, 1995, is not warranted as there is no evidence of 
an active disease process.  As indicated hereinabove, a 100 
percent evaluation is assigned under Diagnostic Code 7715 
where there is active disease or during treatment.  
Thereafter, the condition is rated on residuals.  As there is 
no current active disease process or treatment, a 100 percent 
evaluation cannot be assigned.


As for residuals of NHL, the evidence of record has shown 
that the veteran does not have any fevers, unintentional 
weight loss, anemia, edema, ascites, marked weakness, 
dyspnea, or pruritus.  Any residuals associated with 
fibromyalgia, peripheral neuropathy, and hypothyroidism have 
been considered and rated separately as secondary to the 
service-connected NHL.  Accordingly, the Board is of the 
opinion that a noncompensable rating more closely 
approximates the degree of the veteran's disability pursuant 
to the criteria currently in effect, as of October 23, 1995.


ORDER

Entitlement to an increased (compensable) rating for diffuse 
histiocytic lymphoma, status postoperative mediastinal mass, 
NHL is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

